                Case 19-10210-LSS             Doc 1215        Filed 02/06/20         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                              Chapter 11
In re

CR Holding Liquidating, Inc., et al.,1                        Case No.: 19-10210 (LSS)

                                                              (Jointly Administered)
                                        Debtors.


                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON FEBRUARY 10, 2020 AT 2:00 P.M. (ET)2

    I.         ADJOURNED MATTER

          1.     Oracle America, Inc.’s Request for Allowance and Payment of Administrative
                 Expenses [Filing Date: 12/2/19; D.I. 1113]

                 Response Deadline:         December 20, 2019 at 4:00 p.m. (ET), extended by
                                            agreement for the Debtors.

                 Responses Received: None.

                 Status:       By agreement of the parties, this matter is being adjourned to the next
                               omnibus hearing.

    II.        RESOLVED MATTER

          2.       Motion of the Debtors to Extend the Period Within Which Debtors May Remove
                   Actions Pursuant to 28 U.S.C. § 1452 and Federal Rules of Bankruptcy
                   Procedure 9006 and 9027 [Filing Date: 12/30/19; D.I. 1166]

                 Related Documents:


1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456). The Debtors’ mailing address is 3111 Camino Del Rio N. Suite 400, San Diego, CA 92108.
2
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878. Requests will be accepted
up to the time of the hearing.
             Case 19-10210-LSS       Doc 1215     Filed 02/06/20    Page 2 of 3



              a. Certificate of No Objection Regarding Motion of the Debtors to Extend the
                 Period Within Which Debtors May Remove Actions Pursuant to 28 U.S.C. §
                 1452 and Federal Rules of Bankruptcy Procedure 9006 and 9027 [Filing Date:
                 1/17/20; D.I. 1190]

              b. Order Extending the Period Within Which Debtors May Remove Actions
                 Pursuant to 28 U.S.C. § 1452 and Federal Rules of Bankruptcy Procedure 9006
                 and 9027 [Date Entered: 1/21/20; D.I. 1194]

              Response Deadline:    January 14, 2020 at 4:00 p.m. (ET)

              Responses Received: None.

              Status:   An Order has been entered with regard to this matter. No hearing is
                        necessary.

III.        MATTER GOING FORWARD

       3.     Motion of Real Play Corp., Inc. for Allowance and Payment of Administrative
              Expenses Under 11 U.S.C. § 503(b)(9) [Filing Date: 5/17/19; D.I. 588]

              Response Deadline:    June 12, 2019 at 4:00 p.m. (ET), extended to July 15, 2019
                                    for the Debtors.

              Responses Received:

              a. Limited Objection to Motion of Real Play Corp., Inc. for Allowance and
                 Payment of Administrative Expenses Under 11 U.S.C. § 503 (b)(9) [Filing
                 Date: 7/15/19; D.I. 711]

              Status:   This matter is going forward.     The Debtors do not anticipate the
                        presentation of live witnesses.




                             [Remainder of Page Intentionally Left Blank]




                                              2
            Case 19-10210-LSS   Doc 1215   Filed 02/06/20   Page 3 of 3




Dated: February 6, 2020
       Wilmington, Delaware         BAYARD, P.A.

                                     /s/ Daniel N. Brogan
                                    Justin R. Alberto (No. 5126)
                                    Erin R. Fay (No. 5268)
                                    Daniel N. Brogan (No. 5723)
                                    600 North King Street, Suite 400
                                    Wilmington, Delaware 19801
                                    Telephone: (302) 655-5000
                                    Facsimile: (302) 658-6395
                                    Email: jalberto@bayardlaw.com
                                            efay@bayardlaw.com
                                            dbrogan@bayardlaw.com

                                                  - and -
                                    COOLEY LLP
                                    Michael Klein
                                    Summer M. McKee
                                    55 Hudson Yards
                                    New York, New York 10001
                                    Telephone: (212) 479-6000
                                    Facsimile: (212) 479-6275
                                    Email: svanaalten@cooley.com
                                           mklein@cooley.com
                                           smckee@cooley.com
                                    Co-Counsel for the Debtors and
                                    Debtors in Possession




                                      3
